Citation Nr: 1631037	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-21 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for diabetes mellitus. 

3. Entitlement to service connection for prostate cancer. 

4. Entitlement to service connection for metastatic prostate cancer. 

5. Entitlement to service connection for erectile dysfunction.

6. Entitlement to service connection for acquired hemophilia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in August 2012. 

With regard to the Veteran's claim for service connection for diabetes mellitus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.





FINDINGS OF FACT

1. Service connection for diabetes mellitus, type II (diabetes) was denied by an April 2008 rating decision.  An appeal of this decision was not perfected, and it became final.

2. Since the April 2008 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the Veteran's claim for service connection and raises a reasonable possibility of substantiating the claim.

3. From April 2, 1968 to April 1, 1969, the Veteran served as a supply sergeant, a stock control superintendent, and an equipment storage man for Company A at Ascom Depot.

4. Ascom Depot was located at Ascom City, approximately 30 miles from the Korean Demilitarized Zone (DMZ). 

5. The Veteran's unit during his assignment to Ascom Depot has not been determined by the Department of Defense to have operated in or near the Korean DMZ in an area where herbicides are known to have been applied.

6. The evidence of record does not support that the Veteran was present in the DMZ or was otherwise exposed to herbicides during his active service. 

7. The Veteran's diabetes did not manifest during service, to a compensable degree within one year of separation from service, and is not related to an in-service injury, disease, or event.

8. The Veteran's prostate cancer, or any related residuals, did not manifest during service, to a compensable degree within one year of separation from service, and is not related to an in-service injury, disease, or event.

9. The Veteran's metastatic prostate cancer, or any related residuals, did not manifest during service, to a compensable degree within one year of separation from service, and is not related to an in-service injury, disease, or event.

10. Erectile dysfunction did not manifest during service, is not secondary to any service-connected condition, and is not related to any in-service injury, disease, or event.

11. Acquired hemophilia did not manifest during service, is not secondary to any service-connected condition, and it is not related to an inservice injury, disease, or event.


CONCLUSIONS OF LAW

1. The April 2008 rating decision that denied service connection for diabetes mellitus, type II is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2. The evidence received since the April 2008 rating decision is new and material, and the Veteran's claim for service connection diabetes mellitus, type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for prostate cancer, and its residuals, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. The criteria for service connection for metastatic prostate cancer, and its residuals, are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6. The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7. The criteria for service connection for acquired hemophilia are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2016), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In a May 2011 letter, the RO specifically notified the Veteran of the substance of the VCAA, including the type of evidence necessary to establish claims for service connection on a direct, presumptive, and secondary basis.  The letter also explained the division of responsibility between the Veteran and VA for obtaining that evidence.  The Veteran was also notified regarding how disability ratings and an effective date will be assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), service personnel records, VA medical treatment records, records from the Social Security Administration, private post-service medical treatment records, written statements from the Veteran, articles submitted by the Veteran, and testimony from the Veteran and his wife.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. 

The Veteran has not been afforded a VA medical examination with respect to his claims.  However, the Board finds that a VA examination is not necessary in order to decide the issues on appeal.  VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Here, the Board finds that the evidence of record does not support, even potentially, that the Veteran's conditions are due to his active service on a direct, presumptive or secondary basis; accordingly, VA examinations or medical opinions are not warranted.  

A December 2011 Memorandum indicates that a request was sent to the Joint Services Records Research Center (JSRRC) via the Defense Personnel Records Information Retrieval System (DPRIS) to attempt to verify the Veteran's alleged exposure to herbicides, including Agent Orange, in Korea.  The response from the JSRRC Coordinator stated that with the assistance of the National Archives and Records Administration (NARA) and the US Army Center of Military History (CMH) the information provided by the Veteran and his personnel records had been used to conduct research regarding the Veteran's potential exposure to Agent Orange in Korea.  Unfortunately, unit records submitted by Ascom Depot were not able to be obtained.  While it was confirmed that the Ascom Depot was located approximately 30 miles from the DMZ, a determination had been made that they were unable to document or verify that the Veteran, or his unit, were exposed to herbicides along the DMZ, or that the Veteran delivered lumber across South Korea, including the DMZ.  No documentation of the use, storage, spraying, or transportation of Agent Orange or tactical herbicides at the Veteran's location was provided.  As this response addresses the statements made by the Veteran regarding his alleged exposure to herbicides and his duties while assigned to Ascom Depot, the Board finds that additional requests would be fruitless.  Accordingly, the Board finds that development completed in this case is adequate and that VA has complied with procedures for determining whether the Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam as delineated in VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H. 

As the weight of the evidence demonstrates that the Veteran the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service and there was no injury or evidence of prostate cancer, metastasis of prostate cancer, erectile dysfunction, diabetes, or hemophilia; then, there is no duty to provide a VA medical examination related to the Veteran's claims due to his exposure to herbicides.  As explained in this decision, the Board finds that the weight of the evidence indicates the Veteran was not exposed to an herbicide agent during service; therefore, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the Veteran's claims for service connection on this basis.  

As to whether a medical examination is necessary regarding the Veteran's claims for service connection on a direct basis, the Board notes that there were no symptoms of any the above-referenced disabilities in service, there have been no continuity of symptoms of these disabilities since separation from service, and no competent medical evidence of record has even potentially related the Veteran's conditions to any incident of active service.  To the extent that the Veteran has indicated that his training involving chemical, biological, and radioactive substances may have resulted in his current disabilities, this assertion has not been supported or even suggested by any of the competent medical evidence of record.  Because there is no competent evidence of record that the Veteran's disabilities are even potentially related to his period of active service, then the Board finds that VA medical examinations or medical opinions are not required under the duty to assist.  38 C.F.R. § 3.159(d) (2016). 

The Veteran was afforded the opportunity to testify before a Veterans Law Judge (VLJ) in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claims regarding his claims for service connection and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  Rather, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2016). 

Accordingly, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and Material Evidence

As noted above, the Veteran's appeal for entitlement to service connection for diabetes came to the Board after the RO reopened this claim in a May 2013 Statement of the Case.  Although the RO previously reopened this claim, the Board must still consider whether new and material evidence was received sufficient to reopen this claim in order to establish the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson.

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In December 2007, the Veteran filed a claim for service connection for diabetes.  He indicated that he had "recently learned that the Army had admitted to using Agent Orange in Korea in 1968 to 1969."  He stated that this was the period that he served there and that he has been receiving treatment for diabetes.  Upon review of the Veteran's personnel records, his treatment records from his active service, and his current treatment records, it was determined that the Veteran did not demonstrate symptoms of diabetes mellitus during service and he did not have service in the Republic of Vietnam.  Additionally, while the Veteran was noted to have served in Korea, the RO informed the Veteran that only certain units that served in Korea in and along the DMZ were presumed to have been exposed to Agent Orange.  As the Veteran's unit was not one of those that was confirmed to have been exposed to Agent Orange by the Department of Defense, the Veteran's claim for service connection was denied in an April 2008 rating decision. 

The Veteran initially expressed disagreement with the April 2008 rating decision in a September 2008 statement, but he did not perfect his appeal after a SOC was issued in May 2009; therefore, the April 2008 rating decision became final.  38 C.F.R. § 20.302.  

In February 2011, the Veteran requested that his claim for service connection for diabetes be reopened.  Since the April 2008 rating decision, additional evidence has been associated with the claims file.  The Veteran provided testimony during his Board hearing that his duties as a supply sergeant at Ascom Depot in Korea caused him to travel as to the DMZ as part of a convoy to deliver lumber.  

This evidence is new, as it was not part of the record at the time of April 2008 rating decision that denied the Veteran's claim for service connection for diabetes.  The evidence is also material, as it provides evidence of previously unestablished exposure to Agent Orange during his period of service.  This evidence presumed credible for the purpose of determining new and material evidence, is neither cumulative nor redundant, relates to a previously unestablished element of the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As such, new and material evidence has been received; therefore, reopening the Veteran's claim for service connection for diabetes is warranted.

Service Connection, Generally 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as malignant tumors, including prostate cancer and metastasis of prostate cancer, and diabetes.  38 C.F.R. § 3.309.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  None of these conditions, however, were found during service nor have they been alleged to have manifested at that time.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection based upon chronicity since active service, or manifestation to a compensable degree within a year of active service, is not fit for application in this case.  

Service connection may also be granted for a disability which is due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016). 

Service Connection for Prostate Cancer, Metastatic Prostate Cancer and Diabetes

The Veteran has asserted that he developed prostate cancer, metastatic prostate cancer, and diabetes as a result of his active service, including due to alleged exposure to herbicides.

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

To warrant service connection, the diseases listed at 38 C.F.R. § 3.309(e) are required to manifest to a compensable degree at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 
38 C.F.R. § 3.307(a)(6)(ii) (2016). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.    

The Veteran does not contend that he ever visited or set foot in Vietnam during his active service.  Rather, he states that exposure to herbicides should be conceded based upon his service in Korea between April 1968 and April 1969.  Effective February 24, 2011, a veteran who during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv) (2011-2016).  The Board notes that the Veteran's service in Korea falls within the applicable time period; unfortunately, the Veteran's unit has not been recognized by DOD as a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  

In a February 2012 statement, the Veteran argued that VA was incorrectly applying this regulation.  He argued that the time period that warrants presumptive exposure to herbicides was more extensive than what VA considered and that it did not apply to specific units.  While the Board agrees that the regulation applies to recognized units between April 1, 1968, and August 31, 1971, rather than merely units from April 1968 to July 1969, the regulation specifically indicates that only provides presumptive exposure to Veterans that served in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period as determined by the DOD between April 1, 1968, and August 31, 1971. See 38 C.F.R. § 3.307(a)(6)(iv) (2011-2016).  The Board notes that the Veteran's service time would have met the time period criteria identified by both periods.  

Unfortunately, after detailed research conducted by the JSRRC, the NARA, and the CMH, the Veteran has not been found to have been in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, and presumptive exposure to herbicides is not warranted.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the DMZ in Korea.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H., para 4(a).  A December 2011 Memorandum provides a formal finding on the unavailability of evidence to establish herbicide exposure in Korea by the Veteran.  The memo notes that requests were sent to the JSSRC via the Defense Personnel Records Information Retrieval System (DPRIS) to attempt to verify the Veteran's alleged exposure to herbicides in Korea.  In June 2011, a response negative for exposure to herbicides in Korea on the part of the Veteran was received from DPRIS.  This request specifically noted the Veteran's contentions that he was exposed due to his duties at Ascom Depot between April 1968 to April 1969, and that his duties would require him travel to the DMZ as part of a convoy to deliver lumber; however, this information could not be confirmed based upon the information available.  Accordingly, the Veteran was not determined to be in a unit recognized by the DOD that would warrant presumptive exposure to herbicides.   

With regard to the Veteran's statements that he traveled to the DMZ and other herbicide exposed areas due to his duties as a supply sergeant, the Board finds these statements not to be credible.  The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

While the Veteran's personnel records indicate that the Veteran performed duties at Ascom Depot as a storage specialist, a stock control superintendent, and a supply sergeant, the weight of the evidence does not support that the Veteran left Ascom Depot for trips to the DMZ, or other nearby areas exposed to herbicides, during his period of service.  The evidence indicates that the Veteran was stationed at Ascom Depot for his entire period in Korea, approximately 30 miles from the DMZ.  The records do not indicate that the Veteran left the base for any period of time, including trips of less than a day in length.  The Board finds that the evidence provided from the official sources, to include the service treatment records, service personnel records, and information provided by the DPRIS and JSRRC, outweigh the lay statements provided by the Veteran.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

The Veteran has also alleged direct exposure to herbicides, to include Agent Orange, during his service at Ascom Depot.  He has submitted internet articles stating that "Camp Market" previously known as "Ascom Depot" stored and shipped herbicides and that he may have come into contact with herbicides at this location.  An article submitted by the Veteran "U.S. Kept Agent Orange at Another Camp in Korea" reports that Ascom Depot shipped barrels of what one Veteran "believes to be Agent Orange" to the DMZ.  The article indicates that "some of these barrels had leaks" due to forklifts and that "large amounts of liquid seeped into the ground... and that the leaked defoliant was discharged into the waterways within the camp."  The Board finds the information submitted by the Veteran regarding herbicides at Ascom Depot to be not credible due to its speculative nature.  None of the statements comes from men that definitively identify the substance in the reported barrels.  The identity of the substance is dependent on statements such as "he now believes that the substance was Agent Orange" and "there were toxicity warning signs" on the barrels, neither of these reports indicate actual knowledge that the chemicals meet the criteria for what constitutes an herbicide under 38 C.F.R. § 3.307(a)(6).

Further, this evidence does not support that the Veteran was exposed to herbicides.  During his hearing, he stated that he had no contact with the reported barrels and that he had no knowledge of any direct contact with any herbicides during service.  He reported that, "through research, [he] learned that there was Agent Orange barrels located in the buildings where [he] was working, but [he] essentially worked outside loading lumber to the railcars that were going to Vietnam or loading the trucks going to North Korea.  Information indicates that some of those barrels were hit by the forklift and they were leaking into the soil."  He stated that he did not even see any of the barrels themselves, since he was not privileged to go into the warehouses where they were located.   Based upon the speculative nature of these reports, the Board finds these articles to be less probative than the findings of the DOD regarding whether the Veteran and his unit were exposed to herbicides. 

As the Veteran's exposure to herbicides has not been found, the Board finds that service connection for prostate cancer, metastatic prostate cancer, and diabetes based upon direct or presumptive exposure to herbicides is not warranted.  See 38 C.F.R. §§ 3.102, 3.309(e).

The Board, however, must still consider whether service connection is otherwise warranted.  The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee, supra.  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that while the Veteran has current diagnoses of prostate cancer, metastatic prostate cancer, and diabetes, that these disabilities are not related to his active service.  

The evidence does not indicate that the Veteran was shown to have any malignant tumors or any complaints regarding his prostate in service, or until many years after service.  The evidence does not reflect any symptoms of malignant tumors or diabetes during the Veteran's active service, or continuous symptoms of these conditions since within one year of separation from service.  Instead, treatment records from the Phoenix VAMC indicate that diabetes was diagnosed in 2006; prostate cancer was diagnosed via biopsy in 2008, and subsequently metastasis of prostate cancer was diagnosed.  

The evidence of record does not include competent, credible evidence which relates any of these disabilities to his period of service.  Laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno, supra. However, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the question of diagnosis and causation for complex disabilities such as these.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent that the Veteran contends that these conditions are related to exposure to herbicides or his training involving chemical, biological, and radioactive substances in service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Likewise, the Veteran has been determined not to be credible in identifying exposure to herbicides in service, which he claims is the cause of these disabilities. 

While the evidence indicates that the Veteran was certified in a three week training involving chemical, biological, and radioactive substances and the Board finds credible his testimony regarding leading troops to be trained and certified in scenarios involving gas chambers on a monthly basis, the Board notes that none of the medical evidence of record has even suggested that the Veteran's involvement in this type of training has led to his developing prostate cancer, metastatic prostate cancer, or diabetes.  While the Board recognizes the Veteran has not been afforded a VA examination or medical opinion regarding a potential relationship between these duties and his current diagnoses, the Board notes that obtaining such an opinion not necessary when there is no competent medical evidence that even potentially indicates a relationship between these events during active service and the Veteran's current diagnoses.  See McLendon; see also 38 C.F.R. § 3.159(d) (2016). 

For the reasons discussed above, the Board finds that service connection for prostate cancer, metastatic prostate cancer, and diabetes is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of these conditions since service, and lack of evidence of relationship between these current disabilities and his active service, the claims must be denied.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not fit for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection for Erectile Dysfunction and Acquired Hemophilia

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016). 

The Veteran has asserted that the erectile dysfunction and acquired hemophilia were secondary to his alleged service connected conditions of prostate cancer and diabetes mellitus.  While VA treatment records indicate that these conditions are likely secondary to these conditions, the Board notes that these conditions have not been granted service connection.  As secondary service connection cannot be granted as secondary to a nonservice-connected condition, secondary service connection for these conditions is not warranted.  38 C.F.R. § 3.310 (2016). 

Further, after reviewing the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that the Veteran's erectile dysfunction and acquired hemophilia do not warrant service connection on a direct or presumptive basis.  The Veteran did not demonstrate any symptoms of erectile dysfunction and acquired hemophilia during his active service.  Additionally, no competent medical evidence has been provided indicating a link between either of these conditions and his active service, including the Veteran's training involving chemical, biological, and radioactive substances in service.  Accordingly, the Board finds that service connection for erectile dysfunction and acquired hemophilia is not warranted on a secondary, direct, or presumptive basis.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not fit for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


ORDER

The petition to reopen the previously denied claim for service connection for diabetes mellitus, type II is granted.

Service connection for diabetes mellitus, type II is denied.

Service connection for prostate cancer, and its residuals, is denied. 

Service connection for metastatic prostate cancer, and its residuals, is denied. 

Service connection for erectile dysfunction is denied.

Service connection for acquired hemophilia is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


